Response to Arguments
Applicant’s arguments filed 01/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2008/0018569) in view of Chandley (US2006/0101293).
Regarding claim 1, Sung et al. figs. 2, 5, discloses system for managing thermal conditions associated with an organic light emitting display (OLED display panel 100), the system comprising: a non-transitory memory operable to store instructions (see pars, 54, 62, 66); and instructions stored in the non-transitory memory that when executed on a processor are operable to (see par. 43); detect a thermal state of an OLED display including at least a temperature of the OLED display including at least a temperature of the OLED display (See figs. 2, 5, At least one temperature sensor 120 is formed on the OLED display panel 100 to sense a temperature of the OLED display panel 100 and to supply a temperature signal to a sensor driving unit 130. The sensor driving unit 130 converts the temperature signal supplied from the temperature sensor 120 into a digital temperature signal).
However, Sung et al. does not disclose the pixel refresh rate.
Chandley et al. discloses another way to reduce power to a screen area is to lower its refresh rate relative to other areas. As described below, this may be done via specialized hardware, but is straightforward to implement in software, as long as the bandwidth to the display hardware is sufficient to 
It would have been obvious to the skilled in the art at the time of the invention to provide the different areas of the screen, e.g., one area may be given a lower refresh rate in Sung et al., as suggested by Chandley et al., the motivation in order to conserve power.
Therefore, the combination of Sung et al. and Chandley et al., discloses present visual images at a first zone of the OLED display with a full pixel refresh rate; and present visual images at a second zone of the OLED display with a partial pixel refresh rate set to achieve an adjustment of the thermal state, including at least reducing the temperature of a portion of the second zone of the OLED display (see Sung et al. figs. 2, 5, par. 64, during operation of the OLED display device the temperature of the OLED display panel 100 is measured by the temperature sensors 120 to be more than 40.degree. C., a control signal lowering the level of the gamma reference voltage AVDD is generated to reduce the temperature of the OLED display panel 100 and Chandley et al., pars. 11, 29, 33, 55). 
Regarding claim 2, the combination of Sung et al. and Chandley et al., discloses the system of claim 17 wherein the instructions are further operable to: retrieve degradation information associated with the plural pixels of the second zone; and apply the degradation information to provide the adjustment 
Regarding claim 3, the combination of Sung et al. and Chandley et al., discloses the system of claim 17 wherein the instructions are further operable to: present visual images in the first zone with a full pixel density; and present visual images in the second zone with a partial pixel density (see rejection above of claim 1, (see Sung et al. fig. 2, element 100, and Chandley et al., pars. 11, 29, 33, 55).
Regarding claim 4, the combination of Sung et al. and Chandley et al., discloses the system of claim 1 wherein the partial pixel density comprises a dynamically adjusted ratio of pixels in an on state and an off state based upon the thermal state (see Sung et al. figs. 2, 5, pixels 110, pars.49, 63, and Chandley et al., pars. 8, 11, 29, 33, 55; abstract pars. 8, 11). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623